I concur in the judgment of reversal with the following additional comments.
In this case we are dealing with libel, one of the oldest common law actions. Libel is defined as a false and malicious publication, either in print or writing or by pictures, published with the intent to injure a person's reputation, or to expose such a person to public hatred, contempt, ridicule, shame, or disgrace, or to affect him injuriously in his trade, business, or profession. See Becker v. Toulmin (1956), 165 Ohio St. 549;  Cleveland Leader Printing Co. v. Nethersole (1911),84 Ohio St. 118; State v. Smily (1881), 37 Ohio St. 30.
Libel exists in two forms. Libel per se is libel by the very meaning of the words used. It is libel as a matter of law. In a case of libel per se, a cause of action is stated, and recovery of general damages may be had without pleading or proving such damage because general damages will be conclusively presumed. However, in order to recover special damages, they must be pleaded and proved.
Libel per quod is libel by interpretation, through inducement or innuendo, between an innocent or harmless *Page 113 
meaning and a defamatory one. The publication, on its face not libelous, becomes so by the use of an innuendo rendering the apparently harmless words into libelous ones by extrinsic evidence. In such a case the plaintiff may not recover damages without pleading and proving special damages.
Many years after the law of libel was firmly established the U.S. Constitution was adopted with its First Amendment right to free speech. For a long period of time there was no discernible conflict between the two. Libel was part of that well defined and narrowly limited class of speech, the prevention and punishment of which was never thought to raise any constitutional problem. Chaplinsky v. New Hampshire (1942),315 U.S. 568, 86 L. Ed. 1031.
In 1964 the United States Supreme Court decided New York TimesCo. v. Sullivan (1964), 376 U.S. 254, 11 L. Ed. 2d 686, which dealt with the alleged libel of a public official. Sullivan
established the predominace of the First Amendment over the right of a public official to recover in a libel action. InSullivan the Supreme Court stated that there is a national commitment to the principal that debate on public issues should be uninhibited, robust and wide open, and that it may well include vehement, caustic and sometimes unpleasant attacks on government and public officials. Further, erroneous statements are inevitable in free debate and must be protected if the freedoms of expression are to have the breathing space that they need to survive. The Supreme Court said that a rule compelling the critic of official conduct to guarantee the truth of his factual assertions, and to do so on pain of libel judgments virtually unlimited in amount leads to intolerable "self censorship," and would be a limitation on the right of free speech. The constitutional guarantees require that a public official be prohibited from recovering damages for a defamatory falsehood relating to his official conduct unless he proves that the statement was made with "actual malice," that is, with knowledge that it was false or with reckless disregard of whether it was true or not.
Three years after Sullivan a majority of the Court *Page 114 
agreed to extend the constitutional privilege to defamatory criticism of "public figures." Curtis Publishing Co. v.Butts and its companion Associated Press v. Walker (1967),388 U.S. 130, 18 L. Ed. 2d 1094, reh. den. 389 U.S. 889,19 L. Ed. 2d 197, 198.
The next case of importance was Rosenbloom v. Metro Media,Inc. (1971), 403 U.S. 29, 29 L. Ed. 2d 296. In this case there was not a clear majority but there was a plurality which in effect held that the New York Times standard would apply to private individuals where the allegedly libelous conduct involved a public issue.
In affirming its position taken in Sullivan the Court commented that the First Amendment requires that we protect some falsehood in order to protect speech that matters, but in Gertz they also recognized the legitimate state interest underlying the law of libel which is the compensation of individuals for the harm inflicted upon them by defamatory falsehood. The Court acknowledged that some tension necessarily exists between the need for a vigorous and uninhibited press and the legitimate interest in redressing wrongful injury. Gertz was an attempt to make some accommodation between the needs of a free press and the states' interest in protecting private individuals, as contrasted with public persons, from the harm of defamatory falsehoods.
The Supreme Court took the position that private individuals are more vulnerable to injury than public persons, and that therefore the states' interest in protecting them is correspondingly greater. The Court concluded that a public person's access to the media enables him to better defend himself against this type of attack. Further, the Court stated that public persons have voluntarily exposed themselves to the increased risk of injury from defamatory falsehoods by virtue of their chosen position in society. *Page 115 
For these reasons the Supreme Court established a contitutional distinction between public and private defamation plaintiffs.
In Gertz the Court fashioned the new rules to govern libel actions concerning private individuals. It declined to apply the New York Times standard and eliminated libel per se and presumed damages by holding that liability without fault in a libel action was no longer constitutionally permissible.
The Supreme Court said that the states' interest in compensating injury to the reputation of private individuals is greater than for public officials and public figures. So long as a state does not impose liability without fault, it may define for itself the appropriate standard of liability for a publisher or broadcaster of defamatory falsehood which injuries a private individual and which in substance makes substantial danger to reputation apparent. A private defamation plaintiff who establishes liability may recover compensation for actual injury but may not recover for punitive damage when such recovery is not based on knowledge of falsity or reckless disregard for the truth. The Supreme Court did not define actual injury but stated that trial courts have wide experience in framing appropriate jury instructions in tort actions. The court further said that actual injury is not limited to out-of-pocket loss and the more customary types of actual harm inflicted by defamatory falsehood includes impairment of reputation and standing in the community, personal humiliation and mental anguish and suffering. Jury awards must be supported by competent evidence concerning the injury and the jury's discretion over awards is limited only by the rule that they not be excessive.
In other words, the Supreme Court said that a neglgence standard would now be applied in private defamation actions, and a private defamation plaintiff who establishes liability and damage by a preponderance of the evidence may recover such damages as are sufficient to compensate him for actual injury. A plaintiff may recover punitive *Page 116 
damages if he can prove that the article was published with knowledge of its falsity or a reckless disregard for the truth.8
In deciding Gertz the United States Supreme Court was faced with three alternatives:
1. Treat private citizen plaintiffs the same as public officials and apply the New York Times standard which requires the plaintiff to prove publication of defamatory falsehood "with actual malice — that is, in the knowledge that it was false or with reckless disregard for whether it was true or not," or;
2. Treat public officials differently than private citizens by applying the New York Times standard to public officials and by permitting to stand the old common law rule of libel per se as applied to private citizens, or;
3. Treat public officials and private citizens differently by applying the New York Times standard to public officials and eliminate and declare libel per se and presumed damages unconstitutional and adopt a new rule for private citizens requiring them to allege and prove a libelous writing, negligent publication and actual damages.
While the Supreme Court did not apply the New York Times standard to private individuals it declared libel per se
unconstitutional because it permitted liability without fault and the Court then fashioned the aforementioned new rule for private libel plaintiffs.
Writing for the Court, Mr. Justice Powell stated that the Constitution does not require the drawing of a thin line between the drastic alternatives of the New York Times privilege and the common law of strict liability for defamatory error. With this in mind they sought a middle ground by not placing the heavy burden of the New York Times standard upon the back of the private defamation plaintiff, but they did strip him of his most useful legal tool — libel per se. Where before Gertz he need not have proved anything beyond the existence of a statement libelous on its face in order to recover, he now must bear the same burden borne by all other plaintiffs in a negligence action. *Page 117 
The United States Supreme Court in Gertz cautioned that States may enact libel legislation as long as such legislation does not impose liability without fault. Inasmuch as Gertz, was decided by the United States Supreme Court and Ohio does not as yet have legislation implementing Gertz,9 trial courts in Ohio must try libel actions brought by private individuals by the standards pronounced in Gertz. This means that a plaintiff must allege and prove by a preponderance of the evidence a false and libelous writing, negligence by the defendant, and damages. If a plaintiff wishes to recover special damages he must allege and prove them. If a plaintiff in a libel action wants to recover punitive damages he must allege and prove that the defendant had knowledge of the falsity or that he showed a reckless disregard for the truth.
In the present case, the plaintiff alleged that he was libeled and defendant denied liability. Depositions were taken; affidavits submitted. The defendant filed a motion for summary judgment contending that there was no material issue of fact and that it was entitled to judgment as a matter of law. The trial court granted the summary judgment.
We have reviewed all of the material submitted to the Court, and in view of the recent rulings by the United States Supreme Court in Gertz, a summary judgment was not appropriate.Gertz requires that the plaintiff in this case should have his day in court; being a private citizen he should have the opportunity to prove by a preponderance of the evidence that there was a libelous article written about him and published, that the article was false and that the defendant was negligent in the printing of the article, and that the plaintiff was damaged. He must show actual injury. If he seeks special damages he must allege and prove them. If he seeks punitive damages he must show that the defendant acted with knowledge of falsity or with reckless disregard for the truth. *Page 118 
Under the Gertz standard the trial court erred in granting the defendant summary judgment because there are material issues of fact and the defendant was not entitled to judgment as a matter of law.
I concur in the judgment of reversal.
8 The New York Times standard.
9 Chap. 2739 of the Revised Code deals with libel and slander, but its provisions are not applicable to the holding inGertz.